Examiner Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method of verifying the randomness of a bit stream comprising, among other things, receiving and dividing the bit stream into a plurality of bit clocks, allocating the plurality of bit blocks to a plurality of core groups in a graphics processing unit (GPU), wherein each of the core groups includes a plurality of cores capable of performing identical or similar tasks without separate synchronization, wherein allocating the plurality of bit blocks to the plurality of core groups in the GPU comprises allocating a portion of the bit blocks to a plurality of cores of a central processing unit (CPU), wherein allocating the portion of the bit blocks to the cores of the CPU comprises allocating the portion of the bit blocks to the cores of the CPU in reverse order of the bitstream.
None of the prior art references considered teaches or suggests, in combination with other limitations in the claims, allocating the portion of the bit blocks to the cores of the CPU comprises allocating the portion of the bit blocks to the cores of the CPU in reverse order of the bitstream. Although Mittal teaches heterogeneous computing techniques by utilizing both CPU and GPU to improve computing performance, Mittal does not teach or suggest allocating portions of data to be processed on the CPU in reverse order of the input data as required by claim 1. Further, although Rukhin teaches that the cumulative sums test which is one of the statistical tests implemented on a GPU by Osama includes an input mode in which the input bit string can either be tested forward through the sequence or backwards through the sequence (Rukhin section 2.13), it is not apparent that testing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183